Title: Patrick Gibson to Thomas Jefferson, 30 September 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          
            Sir  Richmond 30th Septemr 1814
            A short absence from town prevented me from informing you sooner of the fate of your note renewed on the 9th and which I enlarged to $3900—under the impression that the system of curtailing, which was then pursuing and which it was expected would be continued, must soon reduce it below the amount you required, this system however has been discontinued for the present, in consequence of the necessary absence of most of their customers, but will no doubt be again resumed so soon as it can be done without too much risk—their determination not to issue any more specie, became a matter of necessity growing out of a similar determination made by all the banks to the North, it subjects us to very great inconvenience for the want of change, but is felt in no other way, I know of no other support the Merchants could give but by taking the notes, which they do as heretofore—As requested in your letter of the 27th I inclose you $50 and shall send you by Johnson a Crate of Jugs,
			 a dozen bottles of oil (for which I had to pay $16) and the Corks
			 and shall pay Mr Oldham for the Glass on application—I am
            With great respectYour obt ServtPatrick Gibson
          
          
            
              
                Fine family flour
                $6
              
              
                Ordinary S. fine
                ″4
              
            
          
          
            I have sent only 8 Gross of Corks which is all I could procure—
          
        